EXHIBIT 4.8 THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND IS NOT TRANSFERABLE EXCEPT AS PROVIDED HEREIN Healthy Fast Food, Inc. PURCHASE WARRANT Issued to: PAULSON INVESTMENT COMPANY, INC. Exercisable to Purchase 370,000 Units of HEALTHY FAST FOOD, INC. Void after, This is to certify that, for value received and subject to the terms and conditions set forth below, the Warrantholder (hereinafter defined) is entitled to purchase, and the Company promises and agrees to sell and issue to the Warrantholder, at any time on or after, 2010 and on or before, 2015, up to 370,000 Units (hereinafter defined) at the Exercise Price (hereinafter defined). This Warrant Certificate is issued subject to the following terms and conditions: 1. Definitions of Certain Terms.Except as may be otherwise clearly required by the context, the following terms have the following meanings: (a) “Act” means the Securities Act of 1933, as amended. (b) “Class C Warrant” means a warrant defined as a Class C Warrant in the Warrant Agreement. (c) “Closing
